DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR  1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 13, 2022. 

2.	Claims 3-6, 12, 17, 22, and 27 were cancelled. Claims 1-2, 7-11, 13-16, 18-21, 23-26, 28-39 are pending for examination, of which claims 1, 7, 9, 13, 15, 18, 20, 23, 25, 28, 30-34 were amended, and claims 35-39 were newly added.

Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7, 9-11, 13, 15-16, 18, 20-21, 23, 25-26, 28, and 30-39  are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. in U.S. Publication No. 2012/0026997 A1, hereinafter referred to as Seok’97, in view of Seok et al. in U.S. Publication No. 2010/0278166 A1, hereinafter referred to as Seok’66.


Regarding claim 1, Seok’97 discloses a communication method, comprising:
generating a first field (generate first field, Fig.1);
generating a second field comprising first information about a new channel (generating second field comprising Secondary Channel Offset, element 430 in Fig.4);
determining that the new channel has a bandwidth larger than a predetermined bandwidth (determining new channel has 80 MHz/ 160 MHz, e.g., larger than 40 MHz, e.g., predetermined bandwidth, para.18);
in response to determining that the new channel has the bandwidth larger than the predetermined bandwidth, generating a third field comprising second information about the new channel (generating a third field comprising Channel Width, element 450 in Fig.4);  
generating a fourth field (generating field – Channel Switch Count, New Channel Number,e Fig.5):
generating a first frame comprising the first field, the second field, the third field and the fourth field (generating a beacon frame or a probe response frame containing first, second, third, and fourth fields, para.20); and
transmitting the first frame (transmitting beacon frame or probe response frame, [para.56] or channel switch announcement frame [para.59]), wherein:
the first field comprises mesh channel switch parameters for a Mesh Basic Service Set (MBSS) (comprising Channel Switch Mode, [element 533 in Fig.5] for mesh BSS [para.6 and 36); 
the first information indicates a position of a secondary channel relative to a primary channel of the new channel (first information includes Secondary Channel Offset element, element 540 in Fig.5); the fourth field indicates when to change to the new channel and a channel number of tthe new channel (Channel Switch Count and New Channel Number, elements 536 and 535 in Fig.5).
Also, Seo’97 states that the first field precedes Channel Number/ Channel Switch Count (elements 533, 535, 536 in Fig.5).
Seo’97 does not clearly indicate the switch is mesh channel switch, and that the first field immediately precedes the third field, the second field immediately precedes the first field, and the fourth field immediately precedes the second field; which are known in the art and commonly applied in communications field for data communications, as taught in Seo’66 disclosure as below.
Seo’66, from the same field of endeavor, teaches the switch is for mesh channel switch (having operations element Mesh Capabiliy, element 180 in Fig.2). Also, Seo’66 displays different arrangements in orders of operational parameters in the mesh channel switch announcement frame.
            Thus, it would obvious to employ a frame such as Channel Switch Announcement frame including operations elements necessary for performing  a semless switching and being arranged in an order that is suitable for particular applications needing a bandwidth that is larger than 40 MHz; thus improving the radio efficiency of mesh networks by adopting a channel switch procedure motivated by interference and performance requirements. 

Regarding claim 2, Seok’97 in view of Seok’66 disclose wherein the predetermined bandwidth is 40 MHz (see para.80 in Seok’97). 

Regarding claim 7, Seok’97 in view of Seok’66 discloses generating a fifth field, wherein the fifth field comprises third information which indicates a maximum transmit power allowable in the MBSS (generating fifth field comprising transmit power limitations, see para.10 in Seok’97).
Seok’97 in view of Seok’66 do not disclose the third field immediately precedes the fifth field in the first frame. However, it would be obvious to arrange in any order that is suitable to required applications.
	
Regarding claim 30, Seok’97 in view of Seok’66 disclose the first field comprises Mesh Channel Switch Parameters element, the second field comprises Secondary Channel Offset element, and the fourth field comprises Channel Switch Announcement (see elements 533, 540, and 530 in Seok’97). It would be obvious to arrange such parameters in this order if applications require to do so; thus facitating quick access to the new assigned channel.

Regarding claim 35, Seok’97 in view of Seok’66 disclose wherein the first frame further comprises a Spectrum Management Action field immediately preceding the fourth field, and a Category field immediately preceding the Spectrum Management Action field (comprising Category field representing spectrum management, which precedes the fouth field [see para.59 or element 620 in Fig.6 in Seok’97). It would be obvious to arrange such parameters in this order if applications require to do so; thus facitating quick access to the new assigned channel.

Regarding claim 9, claim 9 is rejected for substantially same reason as applied to claim 1, except that claim 9 is in a device claim format and wherein Seok’97 [in claim 9] also discloses a communication apparatus (AP, element 1200 in Fig.11), comprising a memory (memory, element 1203 in Fig.11) and a processor (processor, element 1201 in Fig.11) operably coupled to the memory to execute program instructions stored in the memory.

Regarding claim 10, claim 10 is rejected for substantially same reason as applied to claim 2, except that claim 10 is in a device claim format.
     
Regarding claim 11, Seok’97 in view of Seok’66 disclose wherein the apparatus comprises a transceiver (access point has RF unit, e.g., transceiver, see elements 1200 and 1202 in Seok’97).

	Regarding claim 13, claim 13 is rejected for substantially same reason as applied to claim 7, except that claim 13 is in a device (transmitting station) claim format.

Regarding claims 31 and 36, claims 31 and 36 are rejected for substantially same reason as applied to claims 30 and 35, except that claims 31 and 36 are in a device (transmitting station) claim format.


Regarding claim 15, claim 15 is rejected for substantially same reason as applied to claim 1, except that Seok’97 [in claim 15] discloses a method performed from the receiver's perspective(STAT receives beacon frame,  para.56).

            Regarding claim 16, claim 16 is rejected for substantially same reason as applied to claim 2, except that claim 16 discloses limitations recited from the receiver’s perspective.

Regarding claim 18, claim 18 is rejected for substantially same reason as applied to claim 7, except that claim 18 is from the perspective of the receiving station. 

Regarding claims 32 and 37, claims 32 and 37 are rejected for substantially same reason as applied to claims 30 and 35, except that claims 32 and 37 are from the perspective of the receiving station. 


Regarding claim 20, claim 20 is rejected for substantially same reason as applied to claim 15, except that claim 20 is in a device claim format and wherein Seok’97 [in claim 20] also discloses a communication apparatus (station, element 1250 in Fig.11), comprising a memory and a processor operably coupled to the memory to execute program instructions stored in the memory (memory, element 1252; processor, element 1251 in Fig.11).

  	Regarding claim 21, claim 21 is rejected for substantially same reason as applied to claim 16, except that claim 21 is in a device claim format.

	Regarding claim 23, claim 23 is rejected for substantially same reason as applied to claim 18, except that claim 23 is in a device claim format.

Regarding claims 33 and 38, claims 33 and 38 are rejected for substantially same reason as applied to claims 32 and 37, except that claims 33 and 38 are in a device claim format. 

     	Regarding claim 25, claim 25 is rejected for substantially same reason as applied to claim 15, except that claim 25 is in a device claim format.

	Regarding claim 26, claim 26 is rejected for substantially same reason as applied to claim 16, except that claim 26 is in a device claim format.

	Regarding claim 28, claim 28 is rejected for substantially same reason as applied to claim 23.


Regarding claims 34 and 39, claims 34 and 39 are rejected for substantially same reason as applied to claims 30 and 35,  except that claims 34 and 39 are in a device claim format. 

Claims 8, 14, 19, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Seok’97 in view of Seok’66, as applied to claims 7, 13, 18, 23, and 28 above, respectively, and further in view of Song et al. in U.S. Publication No. 2005/0250528 A1, hereinafter referred to as Song.

   Regarding claim 8, Seok’97 in view of Seok’66 further disclose the third information indicates a maximum transmit power allowable (generating fifth field comprising transmit power limitations, see para.10 in Seok’97).
However, Seok’97 in view of Seok’66 do not further disclose a maximum transmit power allowable is based on a country element, which s known in the art and commonly applied in communications field for data communications, as taught in Song’s disclosure as below.
 Song, from the same field of endeavor, teaches a maximum transmit power allowable is based on a country element, which (intensity of transmitting radio wave which uses wireless channel is permitted when it satisfies regulatory maximum transmit power which each nation regulates, e.g., there are regulations for each frequency in United States and in the European countries, para.13); thus achieving highest data throughput by selecting an optimal channel configuration that satisfies the regulatory maximum transmit power of one specific country.

           Regarding claim 14, claim 14 is rejected for substantially same reason as applied to claim 8, except that claim 14 is in a device claim format.

	Regarding claim 19, claim 19 is rejected for substantially same reason as applied to claim 8, wherein [in claim 19] discloses a method performed from the receiver's perspective.
          
           Regarding claim 24, claim 24 is rejected for substantially same reason as applied to claim 19, except that claim 24 is in a device claim format.

          Regarding claim 29, claim 29 is rejected for substantially same reason as applied to claim 24.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
          	


	/C.Q.T./
	/ALPUS HSU/           Primary Examiner, Art Unit 2465